Case 1:16-cr-00614-AMD Document 200 Filed 02/08/19 Page 1 of 1 PageID #: 4137


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Robert J. Cleary
February 8, 2019                                                                                                        Member of the Firm
                                                                                                                        d +1.212.969.3340
                                                                                                                        f 212.969.2900
By ECF                                                                                                                  rjcleary@proskauer.com
                                                                                                                        www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re:         United States v. Dan Zhong
                        Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

        In light of the Court’s January 30, 2019 order conditionally granting the defense’s Rule
15 motion, the defense has, through counsel for the proposed deponents (the “Witnesses”),
obtained the agreement of a number of the Witnesses to sit for depositions in London, with the
protection of the safe passage letters that the government offered. In light of this development,
for the reasons set forth below, I write to seek a one or two-week adjournment of the trial. The
government consents to this request.

        Several important issues need to be finalized before we can actually take the depositions.
We have been informed that the Witnesses need to obtain visas to travel to England and that that
process will not be completed until sometime next week. Further, in coordination with counsel
for the Witnesses, defense counsel must travel to China to prepare the Witnesses for the
depositions. Thereafter, counsel and the Witnesses must fly to London, where they will be
joined by members of the prosecution team for the depositions. In the interim, the defense will
need to line up the necessary translation, videography and court reporting services.

        With all that in mind, as a practical matter, the earliest we can conduct the depositions in
London will be February 20 through February 22. The government has agreed to those dates.
However, the parties also agree that such a schedule will make starting the trial on February 25
as currently scheduled impractical.

       Accordingly, we respectfully request a one-week or two-week adjournment – as best suits
the Court’s calendar – for the commencement of trial. As noted, the government consents to this
request.

                                                                                                Respectfully submitted

                                                                                                /s/ Robert J. Cleary
                                                                                                Robert J. Cleary
cc:         AUSA Alexander A. Solomon (by ECF)
            AUSA Ian C. Richardson (by ECF)
            AUSA Craig R. Heeren (by ECF)

      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
